Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kara Verryt on 12/15/2021.

The application has been amended as follows:
Claim 1 is amended as follows: replace “at least two semi-circular and curvy openings” with “at least two openings each comprising a curved entrance into a semi-circular area”, and add after “accommodate the umbrella shaft” the phrase “, wherein the portion of the elongate strap body between two of the openings is configured to extend around one side of the umbrella and the portions of the elongate strap body near each of the two openings and opposite the other of the two openings are configured to extend around the other side of the umbrella to secure the umbrella in the openings”.
Claim 2 is amended as follows: replace “for removably engage” with “for removably engaging”.
Reasons for Allowance
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: U.S. Patent #8,132,582 discloses a similar umbrella holder including a holder assembly designed to partially surround, grab, and contouer to a user’s upper torso (8 in FIG. 1 or harness structure of FIG. 2) and comprising a curved and contoured elongated strap body having first and second ends (noting 8 or 11 in combination with the umbrella holding structure 22/17/14), and at least two semi-circular and curvy openings (upper and lower openings formed by 14 which is considered part of the strap), but does not disclose a securing strap as claimed, however U.S. Patent #2,610,778, #5,513,786 or #7,275,668  disclose similar umbrella holding straps/harnesses including a strap body conforming to a user and a securing strap attached to the ends of the strap body and so render obvious the use of a securing strap as claimed (either by replacing the strap/harness with that of the ‘778, ‘786, or ‘668 patent or forming the ‘582 structure to include a securing strap e.g. by attaching the ends of the backpack shoulder straps to the belt which constitutes a securing strap); it is noted that the ‘786 patent also discloses much of the subject matter of claim 1 other than the first end portions of the strap body being removably engaged which would have been obvious to make the ends removable as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04); additionally there were some 112 2nd paragraph issues with the original claim language regarding the “semi-circular and curvy openings” as a semi-circular opening is inherently curvy and it was unclear whether this encompassed a merely semi-circular opening or if it required a curvy area in addition to the semi-circular structure or if it had some other scope; however, in view of the amended claim language, the prior art does not disclose the details of the strap body portions claimed for extending around both sides of the umbrella in combination with the other claimed structure, and the claim language is definite and clear; additionally there is insufficient motivation based on the prior art of record to modify the prior art to arrive at the claimed invention absent impermissible hindsight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734